Citation Nr: 0216800	
Decision Date: 11/20/02    Archive Date: 11/26/02	

DOCKET NO.  02-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from October 1966 to November 
1969.  He served in Vietnam from April 1968 to April 1969 as 
a heavy truck driver with the 556th Transportation Company.  

A review of the evidence of record discloses that by rating 
decision dated in September 1997, service connection for PTSD 
was denied by the VARO in Muskogee.  Received in November 
2000 was the veteran's request to reopen his claim for 
service connection for PTSD.  

Based on the allowance of the claim to reopen as discussed 
below, the Board is undertaking additional development on the 
issue of service connection for PTSD, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  After giving notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  By decision dated in September 1997, the RO denied the 
veteran's original claim for entitlement to service 
connection for PTSD.  

2.  The evidence received since the 1997 RO decision, while 
mostly cumulative, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.



CONCLUSIONS OF LAW

1.  The September 1997 RO decision denying the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. §§ 5103A, 7105 (West Supp. 2002).

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  The VCAA 
eliminated the well-grounded requirement and modified VA's 
duties to notify claimants of the evidence needed to 
substantiate their claims, and assist them in obtaining such 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).  The 
provisions of this law are "potentially applicable to all 
claims pending as of the date of the VCAA's enactment."  
Holliday v. Principi, 14 Vet. App. 280, 290 (2001).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001).  The implementing regulations are also 
generally applicable to claims pending on the date of 
enactment of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001).  The regulations with respect to VA's duty to assist 
in cases of claims to reopen a final decision are only 
applicable to such claims received on or after August 29, 
2001.  66 Fed. Reg. 45,620 (August 29, 2001).  The amended 
provisions of 38 C.F.R. § 3.156(a) redefining the term 
"material evidence" are also inapplicable to claims to reopen 
received prior to August 29, 2001.  66 Fed. Reg. 45,620.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide the assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's favorable 
decision in this appeal, further assistance is not necessary 
to aid the appellant in substantiating his claim to reopen.

Analysis

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The evidence before the RO at the time of its decision in 
1997 included the veteran's service records, communications 
from the veteran regarding his alleged stressful experiences, 
the report of a VA examination accorded him in February 1997, 
an April 1997 communication from William R. Reid, M.D., and a 
statement from an individual who lived with the veteran from 
about 1974 to 1983.  It was determined in the rating decision 
that there was an absence of a confirmed stressor and there 
was an absence of a diagnosis of PTSD at the time of the VA 
examination in February 1997. 

Evidence received since the 1997 RO decision, however, 
provides a basis for a finding that the veteran has PTSD that 
is at least arguably related to his service.  Associated with 
the file in November 2001 is the report of a July 1998 
examination of the veteran by a physician who performs 
consultative examinations for the Oklahoma Disability 
Determination Service.  The psychologist gave the veteran the 
diagnosis of PTSD.  

Also associated with the claims folder is a June 2002 
statement from Dominic Losacco, M.D., a psychiatrist who 
reported that he had treated the veteran during  the past 
years and was of the opinion that the veteran had PTSD as a 
direct result of his experiences in Vietnam.  

The veteran himself gave testimony before the undersigned at 
a videoconference hearing in July 2002.  Associated with the 
record subsequent thereto, in September 2002, was a statement 
from a service comrade who referred to recollections of 
himself and the veteran being involved in convoys that were 
ambushed.  He added that he and the veteran had been at 
various base camps that received enemy fire.  

The Board notes that in determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible.").

In determining whether newly submitted evidence is material, 
the Board is guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the Veterans 
Benefits System.  That court has held that, although not 
every piece of new evidence is material, some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d. 
1356, 1363 (Fed. Cir. 1998).  The newly submitted evidence in 
this case when considered in connection with evidence 
previously of record must be considered so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The veteran has been given a diagnosis of PTSD by 
his long-time treating mental health professional and a 
service comrade has lent credence to his recollections of his 
experiences in Vietnam.  Where the evidence which has 
recently been associated with the claims folder is new and 
material, it follows that the claim for service connection 
for PTSD must be reopened.  



ORDER

New and material evidence having been received, the veteran's 
application to reopen his claim for service connection for 
PTSD is granted.  



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

